

Exhibit 10.57


 


[LETTERHEAD OF SEARS HOLDINGS CORPORATION]


January 19, 2017




Robert J. Naedele Jr.
11740 SW Breyman Ave
Portland, OR 97219


Dear B.J.,


We are pleased to extend to you our offer to join Sears Holdings Corporation
(“SHC”) as Chief Commercial Officer, Shop Your Way, reporting to Edward Lampert,
Chief Executive Officer. Your start date is to be determined and you will be
employed by Sears Holdings Management Corporation (together with SHC, “the
Company”). Your work location will be the Company’s Corporate Headquarters
located in Hoffman Estates, IL. This letter serves as confirmation of our offer,
subject to all of the contingencies listed below and subject to the approval of
the Compensation Committee (“Compensation Committee”) of SHC’s Board of
Directors.

The key elements of your compensation package and the other conditions of your
employment are as follows:


•
Annual base salary at a rate of $550,000.



•
You will receive a one-time sign-on bonus of $180,000. This sign-on bonus will
be payable within thirty (30) days following your start date. In the event you
voluntarily terminate your employment with the Company or are terminated by the
Company for misconduct or integrity issues within twenty-four (24) months of
your start date, you will be required to repay the full amount of the payment
paid to you, including any taxes withheld, unless prohibited by law, to the
Company within thirty (30) days of your last day worked.


•
Participation in the Sears Holdings Corporation Annual Incentive Plan (“AIP”)
with an annual target incentive opportunity of 100% of your base salary. Your
first year target annual incentive opportunity under the AIP will be prorated
based on the period of time from your start date until the last day of such
fiscal year. Any payment under the AIP will be paid by April 15th of the
following fiscal year, provided that you fulfill the duties and responsibilities
of your position for the applicable fiscal year (as determined by the Company)
and are actively employed as of the payment date. Further details regarding your
AIP target award will be provided to you following your start date.



•
Notwithstanding the foregoing, provided you fulfill the duties and
responsibilities of your position for the applicable fiscal year (as determined
by the Company) and are actively employed on the AIP payment date for the
applicable fiscal year’s AIP, for the following fiscal years, your AIP bonus
will be no less than the minimum amount indicated below:



Fiscal Year
Minimum Amount
2017
100% of your pro-rated target incentive opportunity under the 2017 AIP.
2018
100% of your target incentive opportunity under the 2018 AIP less the actual
2017 AIP paid to you on or about April 15, 2018.










--------------------------------------------------------------------------------

Mr. Robert J. Naedele Jr.
1/19/2017
Page 2


•
You will be eligible to receive a Special Incentive Award (“SIA”) with respect
to each of SHC’s fiscal years stated in the chart below. Any SIA amount payable
with respect to a fiscal year will be paid by April 15th of the following fiscal
year provided that you are actively employed at the applicable payment date. The
following is a summary of the target amounts per fiscal year under your SIA. The
performance criteria and metrics detailing the payout of your SIA will be
determined by the company and provided to you at a later date.

 
Fiscal Year
Target Amount
2017
$300,000 prorated from your start date through February 3, 2018, the last day of
SHC’s 2017 fiscal year
2018
$400,000
2019
$500,000





•
Participation in the SHC long-term incentive programs (“LTI”): Your target
incentive opportunity under the SHC LTI will be 100% of your base salary.
However, your 2017 LTI target opportunity will be prorated based on the period
of time from your start date through February 1, 2020, the last day of SHC’s
2019 fiscal year and the last day of the 2017 - 2019 LTI performance period.
SHC’s LTI is comprised of two separate programs: (i) Cash Long-Term Incentive
Plan (“Cash LTI”), a time-based vesting program; and (ii) Long-Term Incentive
Program (“LTIP”), a performance-based program. For the 2017 LTI , Cash LTI is
25% of your total LTI target opportunity, and LTIP is 75% of the total. Further
details regarding your SHC LTI target award and both programs will be provided
to you following your start date.



•
A special cash award of $450,000 (“Special Cash Award”). This award will be
earned progressively as of your first (1st), second (2nd) and third (3rd)
anniversaries of your start date as follows:



Anniversary of Start Date
Amount
1st
$100,000
2nd
$175,000
3rd
$175,000



Payment under the Special Cash Award will be made within thirty (30) days after
the applicable anniversary, in all events, provided you have fulfilled the
duties and responsibilities of your position, as determined by the Company and
are actively employed on the applicable anniversary date. In the event that your
employment with the Company terminates for any reason prior to an applicable
anniversary date, you will not be entitled to receive any unpaid portion of the
Special Cash Award. Further, if you are terminated by the Company for misconduct
or integrity issues within twelve (12) months of a payment date, you will be
required to repay the Company any portion of the Special Cash Award paid to you
within such twelve (12) month period, which repayment will be due within thirty
(30) days of your last day worked.


•
You represent and warrant to the Company that:



(a)
as of your start date with the Company, you are not subject to any obligation,
written or oral, containing any non-competition provision or any other
restriction (including, without limitation, any confidentiality provision) that
would result in any restriction on your ability to accept and perform this or
any other position with the Company or any of its affiliates; and,






--------------------------------------------------------------------------------

Mr. Robert J. Naedele Jr.
1/19/2017
Page 3




(b)
you are not (i) a member of any board of directors, board of trustees or similar
governing body of any for-profit, non-profit or not-for-profit entity, or (ii) a
party to any agreement, written or oral, with any entity under which you would
receive remuneration for your services, except as disclosed to and approved by
the Company in advance of your start date.



In addition, you agree that you will not (1) become a member of any board or
body described in clause (b)(i) above, or (2) become a party to any agreement
described in clause (b)(ii), above, in each case without the prior written
consent of the Company, such consent not to be unreasonably withheld. Further,
you agree you will not disclose or use, in violation of an obligation of
confidentiality, any information that you acquired as a result of any previous
employment or otherwise.
 
•
You will be required to sign an Executive Severance Agreement (“Agreement”), the
Agreement provides consideration of twelve (12) months of salary continuation,
subject to mitigation, upon, for example, involuntary termination without Cause
as defined therein. In addition, the Agreement includes non-disclosure,
non-solicitation and a limited non-compete that apply following termination of
employment and regardless of whether you receive severance benefits under this
Agreement. These provisions are detailed in the Agreement, which you should
review thoroughly.

 
•
You will be provided commuter benefits from your start date through August 31,
2017 or until completion of your relocation to the greater Chicago metropolitan
area, whichever occurs first. These commuter benefits will be:


•
Weekly round trip commercial air transportation between your home in Portland,
OR and the greater Chicago metropolitan area, subject to the procedures and
guidelines set forth in SHC’s Corporate Travel and Entertainment Policy (“T&E
Policy”); and



•
A monthly cash commuter allowance of $5,000. This cash allowance is intended to
assist you with all other commuter related expenses including but not limited to
hotel or rent (including security deposit), utilities, meals, ground
transportation including car rental, fuel and tolls, as applicable. This payment
will be processed with the last paycheck of each month and is subject to
applicable tax withholding.


You will be provided with a corporate Commuter Credit Card that should be used
to purchase only the round trip commercial air transportation described above. A
separate corporate Travel Credit Card will be provided to you to be used for
eligible business expenses. You will be required to track your commuter expenses
separate from your business expenses. On a monthly basis, after you submit your
expense report(s), the Company will pay the commuter air transportation and
business expenses in accordance with the Company’s Travel and Entertainment
Policy.

Commuter benefits will be treated as taxable imputed income to you and will be
included in your W-2 wages. the Company will add to your pay a cash gross-up
equal to 35% of the imputed income related to the commuter air transportation to
defray a portion of the taxes due on these expenses.


•
You will be eligible for relocation assistance in accordance with the Company’s
standard relocation policy. To receive relocation assistance, you must sign a
Relocation Repayment Agreement which will be included in the Relocation Benefits
package that will be sent to you from the company’s relocation vendor. A sample
copy of the Relocation Repayment Agreement is enclosed for your information.
Your relocation package will include:







--------------------------------------------------------------------------------

Mr. Robert J. Naedele Jr.
1/19/2017
Page 4


•
Home sale assistance and moving and storage of household goods (includes
shipment of up to two (2) automobiles); and



•
A one-time relocation lump sum payment of $30,000 (net)



The relocation lump sum payment will be made as soon as administratively
possible once your commuting period concludes, but if for any reason, you do not
complete your relocation by the first anniversary of your start date, you will
be required to repay the Company any portion of the relocation lump sum already
paid to you, including any taxes withheld, unless prohibited by law within
thirty (30) days of your last day worked or first anniversary of your start
date, whichever occurs first.


Once you have received your relocation lump sum payment, your commuter benefits
will cease.

•
You will be covered under and subject to the terms and conditions of the
Non-Accrual Vacation Policy.


•
You will be eligible to participate in all retirement, health and welfare
programs on a basis no less favorable than other executives at your level, in
accordance with the applicable terms, conditions and availability of those
programs.



•
This offer also is contingent upon satisfactory completion of a background
reference check, employment authorization verification and pre-employment drug
test.


All payments in this letter will be subject to applicable tax withholding
requirements (except the one-time relocation lump sum payment referenced above).
Additionally, all payments are also subject to offset any amounts you may owe
the company to the maximum extent permitted by law.

B.J., we are looking forward to you joining Sears Holdings Corporation. We are
excited about the important contributions you will make to the company and look
forward to your acceptance of our offer. If you need additional information or
clarification, please call.


This offer will expire if not accepted within one week from the date of this
letter. To accept, sign below and return this letter along with your signed
Executive Severance Agreement to my attention.


Sincerely,


/s/ Tiffany Morris


Tiffany Morris


Enclosures

Accepted:


__/s/ Robert J. Naedele Jr.__________________         __1__/_20_/_17_
Robert J. Naedele Jr.                                         Date













--------------------------------------------------------------------------------

Mr. Robert J. Naedele Jr.
1/19/2017
Page 5




RELOCATION REPAYMENT AGREEMENT
In consideration for the relocation expenses associated with my relocation that
are paid by Sears Holdings Corporation (the “Company”) and/or it’s relocation
services provider (“Consultant”) either directly to me, or on my behalf, I
acknowledge and agree to the following:


1.
The Company will withhold and report on Form W-2 all taxes applicable to
relocation benefits and payments for relocation services. It is my
responsibility to maintain all receipts for and documentation of my relocation
expenses.



2.
If I do not complete my relocation by the first anniversary of my start date
with the Company, I will repay all relocation benefits and reimbursements, with
taxes, to the Company within thirty (30) days of request and will forfeit any
and all rights, claims or interest in or to any future benefits and/or payments.



3.
If I withdraw from the offered relocation, voluntarily terminate my employment
with the Company or be involuntarily terminated from employment by the Company
for misconduct or integrity, I will reimburse the Company, as specified below,
for relocation benefits and payments provided to me or paid on my behalf
including any taxes withheld and any tax gross-up, unless prohibited by law:



100% reimbursement - if within the first 24 months of employment


4.
I authorize the Company to make deductions from my final paycheck and any form
of compensation paid to me following my termination to satisfy any reimbursement
obligation under this Agreement except if and to the extent prohibited by law.
If such deductions are not sufficient to reimburse the Company, I will pay the
Company the remaining balance on my last day of employment. If I fail to fulfill
the reimbursement obligation, I will be liable for all costs and attorney fees
incurred by the Company in connection with the collection of my relocation
expenses.



5.
My relocation expenses will not be processed unless I sign this Agreement.



6.
This Agreement will be governed by the laws of the State of Illinois without
regard to its choice of law provisions.    



Sears Holdings Corporation and its subsidiary companies reserve the right to
interpret, change, or terminate compensation programs at its sole discretion and
at any time. This Agreement is not intended to be a contract of employment.
Employment with the Company is at-will, which means I have the right to leave
employment at any time and for any reason and the Company reserves the right to
terminate associates on the same basis, with or without cause and with or
without notice.


ACKNOWLEDGMENT
I acknowledge that I have read and understand, and I affirm my agreement to
comply with, this Relocation Repayment Agreement.


Acknowledged and Agreed by:







